     Case 2:15-cv-08756-MCS-E Document 200 Filed 02/02/21 Page 1 of 2 Page ID #:4459




 1    Paul L. Hoffman, SBN 71244
      John Washington, SBN 315991
 2    Schonbrun Seplow Harris Hoffman & Zeldes LLP
 3    11543 West Olympic Boulevard
      Los Angeles, California 90064
 4    Telephone: (310) 396-0731
 5    Fax: (310) 399-7040

 6    Attorneys for Plaintiff.
      NOLAN LEWIS, an individual.
 7
 8
 9                       UNITED STATES DISTRICT COURT
10                 FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
       NOLAN LEWIS, an individual,
12                                              CASE NO: CV 15-08756 MCS (Ex)
                         Plaintiff,
13           vs.                                Assigned to the Honorable Mark C.
                                                Scarsi
14     WILLIAM MOSSBROOK; CHAD
15     JOY; MABEL DEA; DAVID J.             JOINT REPORT REGARDING
       SHULKIN, in his official capacity as THE RESULTS OF THE
16     Secretary of Veterans Affairs; THE   SETTLEMENT CONFERENCE
       DEPARTMENT OF VETERANS
17     AFFAIRS, a public entity; DOES 1-10;
       and THE UNITED STATES OF
18     AMERICA
19
               Defendants.
20
21
22
23
24
25
26
27
28

                                            1
     Case 2:15-cv-08756-MCS-E Document 200 Filed 02/02/21 Page 2 of 2 Page ID #:4460




 1    TO THE HONORABLE COURT:
 2          Pursuant to this Court’s December 22, 2020 order, Dkt. 195, the parties, by
 3    and through their respective counsel of record, hereby submit the following Joint
 4    Report Regarding the Results of the Settlement Conference.
 5          Counsel for the parties, Jason Axe, Paul Hoffman, and John Washington,
 6    and Plaintiff Nolan Lewis participated in a settlement conference before Richard
 7    Copeland on January 26, 2021 at 9:00 AM. Counsel for the parties addressed their
 8    positions before Mr. Copeland separately, but the case did not settle.
 9
10
11    Dated: February 2, 2021         SCHONBRUN SEPLOW
12                                    HARRIS HOFFMAN & ZELDES LLP
13                                    By: s/ John Washington
14                                    Paul Hoffman
                                      John Washington
15
                                      Attorneys for Plaintiff Nolan Lewis
16
17    Dated: February 2, 2021         TRACY L. WILKISON
                                      Acting United States Attorney
18                                    DAVID M. HARRIS
                                      Assistant United States Attorney
19                                    Chief, Civil Division
                                      JOANNE S. OSINOFF
20                                    Assistant United States Attorney
                                      Chief, General Civil Section
21
22                                     /s/ Jason K. Axe
                                             Per email authorization 2/2/21
23                                    JASON K. AXE
                                      Assistant United States Attorney
24                                    Attorneys for Defendants
25
26
27
28

                                                2
